Citation Nr: 1700794	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  15-01 824	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 10 percent for chondromalacia patella, right knee.  

3.  Entitlement to an evaluation in excess of 10 percent for chondromalacia patella, left knee.

4.  Entitlement to an effective date prior to February 28, 2012, for the increased evaluation of 10 percent for grade II AC separation, right shoulder.

5.  Entitlement to service connection for lumbar spondylolysis with spondylolisthesis with stenosis.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).    
  
REPRESENTATION

Appellant represented by:	Michael Miskowiec, Attorney


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to June 1996.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In his December 2015 substantive appeal, the Veteran requested a videoconference hearing before a Veterans Law Judge.  Following a December 2016 prehearing conference, the Veteran stated that he would waive his hearing request and his right to an Informal Hearing Presentation if he were granted the TDIU benefit sought on appeal.  See December 2016 VA Form 21-4138.  Given the favorable nature of the Board's decision herein, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e) (2015).  

Appeals must be considered in docket number order, but may be advanced if good or sufficient cause is shown.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. § 20.900(c) (2015).  The Veteran submitted a statement in November 2016 that demonstrates good or sufficient cause.  See November 2016 VA Form 21-4138.  Thus, the motion to advance the appeal on the Board's docket is granted. 

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.


FINDINGS OF FACT

1.  In a statement submitted in December 2016, prior to the promulgation of a decision in the appeal, the Veteran requested withdrawal (in the event TDIU was granted, which it is below) of his claims for entitlement to evaluations in excess of 50 percent for PTSD, in excess of 10 percent for chondromalacia patella of the right knee, and in excess of 10 percent for chondromalacia patella of the left knee; entitlement to an effective date prior to February 28, 2012, for the increased evaluation of 10 percent for grade II AC separation, right shoulder; and entitlement to service connection for lumbar spondylolysis with spondylolisthesis with stenosis.

2.  The Veteran's service-connected disabilities meet the schedular requirement for assignment of a TDIU and are reasonably shown to render him unable to secure and follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal on the issues of entitlement to evaluations in excess of 50 percent for PTSD, in excess of 10 percent for chondromalacia patella of the right knee, and in excess of 10 percent for chondromalacia patella of the left knee; entitlement to an effective date prior to February 28, 2012, for the increased evaluation of 10 percent for grade II AC separation, right shoulder; and entitlement to service connection for lumbar spondylolysis with spondylolisthesis with stenosis, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2015).

2.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2015).

In a December 2016 statement, the Veteran stated that if his TDIU claim were to be granted, he would withdraw his appeals regarding the issues of entitlement to evaluations in excess of 50 percent for PTSD, in excess of 10 percent for chondromalacia patella of the right knee, and in excess of 10 percent for chondromalacia patella of the left knee; entitlement to an effective date prior to February 28, 2012, for the increased evaluation of 10 percent for grade II AC separation, right shoulder; and entitlement to service connection for lumbar spondylolysis with spondylolisthesis with stenosis.  The Veteran's TDIU claim is granted herein, thus the issues set forth above are considered withdrawn. 

The Board finds that the Veteran's statement indicating his intention to withdraw the appeal satisfies the requirements for the withdrawal of a substantive appeal.  See, e.g., Tomlin v. Brown, 5 Vet. App. 355 (1993).  The Veteran has withdrawn his appeal regarding these issues, and, hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues, and they are dismissed.

II.  TDIU

The Veteran contends that he became too disabled to work in February 2011 due to his service-connected disabilities of the knees, left shoulder, ulcer, eye fracture, and PTSD.  The Veteran raised the TDIU issue in a February 2012 statement in support of claim, and he filed a formal application for TDIU in August 2013.  

Under VA regulations, a TDIU rating may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the VA, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent disability or more.  38 C.F.R. § 4.16(a).  Marginal employment shall not be considered substantially gainful employment.

The Veteran has a total combined rating of 70 percent, which has been in effect since July 2008 for the following service-connected disabilities:  PTSD, rated 50 percent disabling; status post open reduction and internal fixation of left infraorbital rim fracture with plate and screws, rated 10 percent disabling; chondromalacia of the patella of the right and left knee, each rated 10 percent disabling; grade II AC separation of the left shoulder, rated 10 percent disabling; duodenal ulcer, rated 10 percent disabling; and otosclerosis and removal of foreign body for left eye, each rated as noncompensable.  Accordingly, the Veteran meets the minimum schedular requirements for a TDIU.  See 38 C.F.R. § 4.16(a).

With the schedular criteria for a TDIU met, the Board must next determine whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  The Board has carefully reviewed the record.  The Veteran states that he became too disabled to work in February 2011 due to his service-connected disabilities.  See August 2013 VA Form 21-8940.  He last held a full-time job, as an electrician, in January 2012, and the most he earned in one year at this job was $75,000 in 2010.  The Veteran completed two years of college.
  
According to a March 2012 statement from the director of human resources (HR) at the Veteran's last employer, the Veteran had trouble coping on the job.  For example, he exhibited symptoms of depressed mood, lack of motivation, fatigue, and agitation.  He also had numerous absences from work due to PTSD, including an extended absence of over three months.  The HR director stated that because of the extreme hazards associated with working as an industrial electrician, management personnel had concluded that the Veteran could not perform his duties in a safe manner.  The HR director also opined that the Veteran's workplace difficulties were directly related to his military service.  

The Veteran was provided a VA PTSD examination in March 2012.  The examiner opined that most of the Veteran's impaired functioning appeared to be associated with nonservice-connected bipolar disorder.  The Veteran's PTSD symptoms were described as mild-to-moderate, and he was deemed employable from a mental health perspective.  

In November 2013, the Social Security Administration (SSA) determined the Veteran to be disabled, citing PTSD as one of his disabling conditions.  The Veteran's degenerative joint disease of the bilateral knees and PTSD (as well as other, non-service connected disabilities) were considered severe impairments.  SSA concluded that the Veteran last engaged in substantial gainful activity, for SSA purposes, in February 2011, noting that the Veteran tried to return to work thereafter, but was unable to sustain work due to impairment-related symptoms.   

The record includes a June 2016 private vocational evaluation.  The vocational rehabilitation specialist interviewed the Veteran and considered the extensive evidence of record regarding the Veteran's service-connected disabilities and employment history.  The specialist noted that the Veteran's past employment did not provide him with skills that are transferable to light or sedentary employment.  In addition, the Veteran's physical disabilities restrict him to a less than sedentary level, while his PTSD symptoms, such as anger issues, create extremely significant vocational limitations.  For these reasons, the specialist concluded that the Veteran has been unable to perform any type of substantial, gainful employment since February 2011 due solely to his service-connected disabilities.      

VA regulations provide that when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The evidence reflects that the Veteran has not worked since January 2012 and that his PTSD had a significant negative impact on his performance at his last job.  SSA described the Veteran's knee disabilities and PTSD as severe impairments.  The June 2016 vocational specialist provided a comprehensive assessment of the impact of all the Veteran's service-connected disabilities on his ability to secure or follow substantially gainful employment, concluding that the Veteran has not been employable since February 2011.  Although the March 2012 VA examiner considered the Veteran employable from a mental health perspective, the examiner did not explain the basis for this conclusion.  Moreover, the opinion considers only the Veteran's employability with respect to his psychiatric condition, rather than the combined effect of his service-connected disabilities.  Thus, the opinion has minimal probative value in considering entitlement to a TDIU rating.  In sum, the Board finds that the evidence is at least in equipoise, and that affording the Veteran the benefit of all doubt, a schedular TDIU rating is warranted.

ORDER

The claims for entitlement to an evaluation in excess of 50 percent for PTSD, an evaluation in excess of 10 percent for chondromalacia patella of the right knee, and an evaluation in excess of 10 percent for chondromalacia patella of the left knee, are dismissed.

The claim for entitlement to an effective date prior to February 28, 2012, for the increased evaluation of 10 percent for grade II AC separation, right shoulder, is dismissed.

The claim for entitlement to service connection for lumbar spondylolysis with spondylolisthesis with stenosis is dismissed.

Entitlement to a TDIU is granted.


	
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


